Citation Nr: 1229888	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for rheumatic valvulitis, inactive, with mitral insufficiency.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to October 1950.  He also had service with the United States Naval Reserves from January 1949 to September 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Cleveland, Ohio, Tiger Team, Department of Veterans Affairs (VA) Regional Office (RO), which found no new and material evidence to reopen the claim for service connect ion for rheumatic valvulitis, inactive, with mitral insufficiency (also claimed as residuals of rheumatic fever).  The Montgomery, Alabama, RO has jurisdiction in this claim.  

The Board remanded the instant claim in November 20111, for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for rheumatic valvulitis, inactive, with mitral insufficiency, was denied by rating decision in March 1956; however, the Veteran did not timely appeal the decision within one year of notice of the denial.  

2.  Evidence received subsequent to the March 1956 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for rheumatic valvulitis, inactive, with mitral insufficiency.  



CONCLUSIONS OF LAW

1.  The March 1956 RO decision which denied service connection for rheumatic valvulitis, inactive, with mitral insufficiency is final. 38 U.S.C.A. § 7105  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a) , 20.302(a), 20.1103 (2011).   

2.  Evidence submitted subsequent to the March 1956 denial of service connection for rheumatic valvulitis, inactive, with mitral insufficiency is not new and material. 38 U.S.C.A. §§ 5107 , 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a) , 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in February 2007 was compliant with Kent.  The letter indicated the general criteria for reopening a previously denied claim, and information concerning why the claim was previously denied.  The Veteran was told that the claim for rheumatic valvulitis, inactive, with mitral insufficiency was denied because the condition was not incurred in or aggravated by his military service.  He has also demonstrated his understanding of the basis of the previous denial.  Notably, he argues that that his heart disorder had its onset in-service as opposed to preexisting his active service, which was the essential basis of the previous denial.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, and private treatment records with the claims file.  An August 2008 internet search was also associated with the claims folder.  The Board remanded the instant claim in November 2011 for further development.  The Veteran had submitted a Certificate of Discharge to show that he had served in the United States Naval Reserve.  The Veteran indicated that if he had rheumatic fever prior to his service, there should be medical records with the Navy Reserve showing that he had rheumatic fever during that service, as that service was directly prior to his active duty service.  A request was also made for any service records or service treatment records related to any service with the Alabama National Guard.  

In May 2012, A Formal Finding of Unavailability was associated with the claims folder.  This statement indicated that all efforts to obtain information with regard to the Veteran's claim had been exhausted; any further attempts would be futile.  The attempts were a request was made to the Alabama Adjutant's Office with a response from that office that all evidence that they had was already of record and provided to the VA.  The National Personnel Records Center (NPRC) indicated that a review of the records showed that the Veteran performed no other active duty other than the documented ACDUTRA from September 22, 1950 to October 27, 1950.  Another statement was received from NPRC using the dates provided by the Veteran for his Navy Reserve service.  NPRC verified the Veteran's Navy Reserve service but indicated there was no other ACDUTRA service shown.  A call was made to the Alabama State Adjutant's Office, wherein they indicated that they did not have any documentation with the Veteran's exact dates of inactive duty for training (INACDUTRA) for the Navy Reserves.  The Veteran submitted a June 2012 letter regarding his service.  He indicated that he was not sick when he served in the Navy Reserves.  He could provide no statement on behalf of his claim because everyone who served in the Navy with him had died.  Further, he stated that he was treated at the VA Medical Center in Jackson, Mississippi, in the late 1950's.  Those records are noted to already be associated with the claims folder.  No other evidence has been identified in connection with this claim.  

As to his petition to reopen the claim of service connection, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  

The Veteran was offered a hearing and he requested a DRO hearing on behalf of his claim.  The hearing was scheduled and the Veteran subsequently withdrew his hearing request.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for rheumatic valvulitis, inactive, with mitral insufficiency was denied in a March 1956 rating decision.  The record consisted of service treatment records that documented the Veteran was seen and hospitalized for fainting during basic training.  He gave a history of having several episodes of fainting in civilian life.  He also stated that he had rheumatic heart disease prior to entering service, and as a result, he had been unable to hold down any civilian job of consequence.  He stated that he had rheumatic fever two years previously and had a recurrence one year ago.  Since his entrance into service, he complained of substernal pain and a pressing feeling, dyspnea, and his "heart flutters in the chest."  Physical examination showed the Veteran's heart was of normal size and rate and rhythm.  He was noted to have systolic mitral and aortic murmur.  He had an EKG that was determined to be normal.  He was seen before the Medical Board and it was noted that all agreed that the Veteran had rheumatic heart disease and should be separated from service.  The diagnosis was rheumatic valvulitis, inactive, mitral insufficiency.  It was determined that the condition was not in the line of duty and existed prior to service.  He was discharged one month later as not qualified for active duty.  

A March 1956 rating decision denied service connection for rheumatic valvulitis, inactive, with mitral insufficiency.  Notice of the adverse decision was provided to the Veteran in a letter dated in the same month.  

The Veteran did not appeal the March 1956 denial within the applicable one year period.  Moreover, a review of the record fails to show receipt of evidence between March 1956 and March 1957 that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242 , 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The March 1956 rating decision therefore is final.  

The Veteran filed in January 2007 to reopen the claim for service connection for rheumatic valvulitis, inactive, with mitral insufficiency.  An August 2007 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim.  

The evidence received since the March 1956 final decision includes an August 1958 VA inpatient treatment report, private treatment records from 2004 to 2006, and an August 2008 internet search on Understanding Rheumatic Fever.  

The August 1958 VA inpatient treatment report is not new and material.  This report was an examination and observation of the Veteran for gastric complaints.  It was noted in the hospitalization report that there was a possible history of rheumatic fever with the Veteran as a child.  Examination of the heart and aorta showed no definite type of pathological configuration and the heart did not appear to be enlarged.  This record, which shows treatment and observation for gastric complaints, were not previously of record.  However, these records, which only indicated that there may have been a possible history of rheumatic fever as a child, do not provide a link to service or to any preexisting condition being aggravated in service.  This hospital report does not raise a reasonable possibility of substantiating the claim.  Therefore, this report is not new and material evidence.  

Private treatment records from 2004 to 2006 are also not new and material evidence.  These reports, which show a report submitted for aid and attendance benefits, a catheterization laboratory procedure, and an EKG report, were not previously of record.  However, these records, which only show recent treatment for a heart condition, also provide no link to service, or to any heart disease having its onset in service, or to any preexisting heart condition being aggravated in service.  Although new, these records are not material, and they do not raise a reasonable possibility of substantiating the claim.  Thus, while new, these records are not material evidence.  

An internet search of August 2008 on Understanding Rheumatic Fever, is not new and material evidence.  This internet search, describes the etiology of rheumatic fever, and the residuals thereof.  This internet search, is unrelated specifically to the Veteran and to whether he had rheumatic fever in service or whether he had the condition prior to service and it was any way aggravated in service.  This internet search, is a generalized report on understanding the disease, but does not specifically relate to the Veteran's condition.  This research information is not new and material evidence.  

As the evidence received since the final denial in March 1956 is not new and material, the application to reopen the claim must fail.  As the preponderance of the evidence is against the claim for service connection for rheumatic valvulitis, inactive, with mitral insufficiency, the benefit of the doubt rule is not applicable.  

Finally, its November 2011 Remand, the Board indicated that the Veteran submitted a certificate indicating his discharge from the Navy in September 1950; and, if relevant, the certificate could give rise to considering the Veteran's claim on a de novo basis.  38 C.F.R. § 3.156(c) states that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  However, emphasis is placed on the fact that the evidence must be relevant.  It is also important to note that the provisions of 3.156(c) do not apply to records that VA could not have obtained because the Veteran failed to provide sufficient information for VA to identify and obtain the records.

The certificate in question does show that the Veteran was released from the Navy in September 1950.  On Remand, it was ultimately determined that the Veteran had service with the Navy Reserves from January 1949 to September 1950.  There were no periods of active duty or active duty for training.  The fact that the Veteran served in the Reserves is not shown to be relevant.  

Moreover, and of equal import, there was nothing in the record prior to the receiving the certificate that would have provided VA with the necessary information to identify and obtain any records from the Navy Reserves.  The Veteran's DD-214 made no reference to any prior service.  There was also no mention of an earlier period of service or service with the Reserves when he was examined in August 1950.  The Veteran also made no mention of any prior service when he filed his claim for benefits in 1956.  Application of 38 C.F.R. § 3.156(c) is not proper.



ORDER

New and material evidence has not been received to reopen the claim for service connection for rheumatic valvulitis, inactive, with mitral insufficiency.  The appeal is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


